I114th CONGRESS2d SessionH. R. 5856IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Patient Protection and Affordable Care Act to allow sole proprietors and the spouses and domestic partners of sole proprietors to purchase insurance on the small business exchange, and for other purposes. 
1.Short titleThis Act may be cited as the Mom and Pop SHOP Act of 2016, the Mom and Mom SHOP Act of 2016, or the Pop and Pop SHOP Act of 2016. 2.Allowing sole proprietors and their spouses and domestic partners to purchase insurance on the PPACA small business exchange (a)Treating sole proprietors and their spouses and domestic partners as qualified employers in small business exchangeSection 1312(f)(2)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)(2)(A)) is amended by adding at the end the following new sentence: For purposes of section 1311, the reference to a small employer in the preceding sentence includes an individual (and the spouse or domestic partner of such individual, if any) who owns, or who is a partner in, a trade or business that has no employees and that is not an S corporation (as defined in section 1361(a)(1) of the Internal Revenue Code of 1986).
(b)Treating sole proprietors and their spouses and domestic partners as small employers in small business exchangeSection 1304(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18024(b)(2)) is amended by adding at the end the following new sentence: For purposes of section 1311, such term also includes an individual (and the spouse or domestic partner of such individual, if any) who owns, or who is a partner in, a trade or business that has no employees and that is not an S corporation (as defined in section 1361(a)(1) of the Internal Revenue Code of 1986). (c)Treating health plans for sole proprietors and their spouses and domestic partners as group health plans in small business exchangeSection 1304(a)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18024(a)(3)) is amended by adding at the end the following new sentence: In determining whether a health plan is a group health plan under the preceding sentence for purposes of section 1311, an individual (and the spouse or domestic partner of such individual, if any) who owns, or who is a partner in, a trade or business shall be considered both an employer and an employee of such trade or business. 
